118 Mich. App. 501 (1982)
325 N.W.2d 469
JENSEN
v.
PRUDENTIAL INSURANCE COMPANY OF AMERICA
Docket No. 60600.
Michigan Court of Appeals.
Decided July 28, 1982.
Santini, Jacobs, McDonald & Silc, P.C., for plaintiff.
Weber, Swanson & Vicary, P.C., for defendant.
Amicus Curiae:
Lacey & Jones, for Ethyl Corporation and Travelers Insurance Company.
Before: R.B. BURNS, P.J., and J.H. GILLIS and V.J. BRENNAN, JJ.
PER CURIAM.
Defendants appeal by leave granted from the September 28, 1981, order of the Workers' Compensation Appeal Board (WCAB) which affirmed a referee's award of disability compensation benefits to plaintiff.
Simply, the facts are that plaintiff, a Wisconsin resident, signed an employment contract to become an agent for Prudential in Escanaba, Michigan. The contract was subject to approval by Prudential's office in Minnesota, therefore, making Minnesota the locus of the contract.
On August 27, 1976, plaintiff was injured in an automobile accident in Wisconsin while delivering an insurance contract. Her assigned route was in Wisconsin. Plaintiff sought workers' compensation benefits for head, neck, and back injuries.
After a hearing, a referee awarded compensation benefits finding that plaintiff's employment contract *503 had been concluded in Michigan, therefore, giving jurisdiction to the Bureau of Workers' Disability Compensation. On appeal, a majority of the WCAB affirmed.
Section 845 of the Michigan Worker's Disability Compensation Act of 1969, MCL 418.845; MSA 17.237(845), provides:
"The bureau shall have jurisdiction over all controversies arising out of injuries suffered outside this state where the injured employee is a resident of this state at the time of injury and the contract of hire was made in this state. Such employee or his dependents shall be entitled to the compensation and other benefits provided by this act." (Emphasis added.)
The language of that section is clear and unambiguous indicating that the claimant suffering out-of-state injuries must be both a resident and have concluded a contract of hire in Michigan. Here, plaintiff does not satisfy either condition.
The Bureau of Workers' Disability Compensation has no jurisdiction over an employee whose contract of hire was not concluded in Michigan nor was a resident of Michigan. In Crenshaw v Chrysler Corp, 394 Mich. 513; 232 NW2d 166 (1975), the Supreme Court held that the bureau had no jurisdiction over injuries sustained by a Michigan resident who had transferred from a Chrysler plant in Michigan to its Ohio plant, sustaining injuries in Ohio. The plaintiff had been required to reapply for employment at the Ohio plant and the Supreme Court noted that plaintiff had entered into a contract of hire "made" in Ohio.
The locus of the making of the employment contract is, indeed, one of the determinative criteria. Here, the contract was not concluded until *504 defendants' acceptance of it in Minnesota. House v Lefebvre, 303 Mich. 207; 6 NW2d 487 (1942), Chrysler Corp v Ins Co of North America, 328 F Supp 445 (ED Mich, 1971). Considering all of the facts, Minnesota employer, Wisconsin resident, Wisconsin accident, and a Minnesota contract, we are at a loss to find how the Bureau of Workers' Disability Compensation and the Workers' Compensation Appeal Board accepted jurisdiction.
The decision of the Workers' Compensation Appeal Board is reversed.